Citation Nr: 0023670	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  00-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee



THE ISSUE

Entitlement to an effective date earlier than November 9, 
1998, for a grant of service connection for right knee 
traumatic arthritis, status post arthroscopic medial 
meniscectomy.  



REPRESENTATION

Appellant represented by:	Bill Kaludis, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1985 to October 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which granted 
service connection and assigned a 10 percent evaluation for 
service connection for right knee traumatic arthritis, status 
post arthroscopic medial meniscectomy, effective November 9, 
1998.  

Although in a June 2000 rating decision, the RO proposed a 
finding that appellant is incompetent and provided him notice 
thereof, it does not appear from the record that a final 
rating decision has not been rendered on that matter.  
Consequently, the veteran remains listed as the appellant on 
the title page of this decision.  

With respect to another matter, the Board notes that in an 
October 1998 written statement, appellant expressed timely 
disagreement with a 1998 rating decision, which confirmed a 
50 percent evaluation for schizophreniform disorder, 
effective March 24, 1995.  Subsequently, by a November 1998 
rating decision, the RO, in part, increased the evaluation 
for bipolar disorder (formerly classified as schizophreniform 
disorder) from 50 percent to 70 percent, effective July 23, 
1997.  However, since the RO has not issued him a Statement 
of the Case on that increased rating issue, said issue is not 
perfected and before the Board (See 38 U.S.C.A. § 7105 (West 
1991) and 38 C.F.R. §§ 19.26, 20.200, 20.302(b)) (1999).  
Accordingly, that psychiatric disability increased rating 
issue will be addressed in the REMAND section below.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


REMAND

With respect to the appellate issue, in an April 2000 written 
statement (on VA Form 9), appellant checked off a box 
indicating that he wanted a "BVA hearing in Washington, 
DC."  See also a written "appeal hearing options" form 
dated the same.  In July 2000, the RO certified the appeal to 
the Board.  However, in a written statement dated later that 
month (on VA Form 1-9), appellant checked off a box 
indicating that he wanted a hearing "at a local VA office 
before the BVA" (i.e., a "Travel Board" hearing).  It is 
also noted that approximately the same time the veteran 
changed representation to the attorney listed on the title 
page.  Since "Travel Board hearings" are scheduled by the 
RO (See 38 C.F.R. § 20.704(a) (1999)), the Board is herein 
remanding the case for that purpose, in order to satisfy 
procedural due process concerns.  As this is a procedural due 
process remand on a right knee service-connection earlier 
effective date appellate claim, a well-grounded determination 
is not required at this time.  

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule a "Travel 
Board" hearing, and provide appellant 
and his representative notice thereof.  
If he desires to withdraw the hearing 
request prior to the hearing, he may do 
so in writing pursuant to applicable 
provisions.  As the appeal is currently 
developed, this hearing would encompass 
the issue listed on the title page.

2.  The RO should also issue a Statement 
of the Case on the psychiatric disability 
increased rating issue.  In the event 
appellant wants to perfect an appeal on 
that issue, a timely Substantive Appeal 
would be required.

The appellant is free to submit additional argument or 
evidence on this matter while undergoing remand development.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



